Citation Nr: 1638128	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  09-48 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Army from June 1980 to September 1980, from June 1983 to July 1984, and from February 2003 to February 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Thereafter, jurisdiction was transferred to the RO in Columbia, South Carolina.  

Although the Veteran requested a hearing before the Board when he filed his substantive appeal, he submitted a statement withdrawing his request for a hearing in October 2011.  As there have been no further requests for a hearing, the Board deems the hearing request to be withdrawn.  See 38 C.F.R. § 20.704(e) (2015). 

In September 2014, the Board remanded the claim for further development.  The claim has now returned to the Board for further adjudication.  

In April 2016, the Veteran submitted additional evidence in support of his appeal, namely an article and lay statement from a fellow service member.  Additionally, in July 2016, the Veteran submitted a letter from a physician, an Antiplatelet Medication Reminder, and card showing the location of a cardiac stent.  This evidence was not accompanied by a waiver of Agency of Original Jurisdiction (AOJ) consideration.  However, as the Veteran's claim on appeal is being remanded, the AOJ will have an opportunity to review all the newly associated documents, such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.  See 38 C.F.R. § 20.1304(c) (2015).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran seeks entitlement to service connection for sleep apnea, which he contends was caused by exposure to extremely windy and dusty conditions during his period of active duty service from February 2003 to February 2004 at Fort Bliss in El Paso, Texas.  See January 2015 Notice of Disagreement.

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111, 1132 (West 2014); 38 C.F.R. § 3.304(b) (2015).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994). 

If a preexisting disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. 

For a disorder to be considered aggravated in service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of the condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Evidence of a veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the mere occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. 
§ 3.306(a) (2014).

At the outset, the Board notes that the Veteran's enlistment examination from November 1979 showed that he had "enlarged tonsils."  In December 1983, the Veteran was assessed to not be able to handle combat stress.  In January 1984, he was cleared for duty after a follow-up stress evaluation.  November 1993 treatment records provided that the Veteran was referred to a specialist for chronic sinus and throat problems with enlarged tonsils and a questionable deviated right septum.  A December 1994 medical recommendation for flying duty provided that the Veteran was fit for flying duty following nasal surgery for a deviated septum.  

The Veteran was afforded a VA examination in connection with his claim for sleep apnea in September 2014.  The examiner confirmed a diagnosis of mild obstructive sleep apnea following a sleep study at the Charleston VA Medical Center (VAMC) in June 2014; however, the Veteran reported he also was diagnosed with sleep apnea in September 2006 by a private clinician.  He underwent surgery to remove his tonsils and uvula when he was in the Reserves.  

The examiner opined that it was less likely than not that the Veteran's sleep apnea was incurred in or caused by the Veteran's two periods of active duty service from 1980-1984 and 2003-2004.  The examiner noted that the Veteran reported surgery in 2006 to remove his tonsils and uvula, which was thought at the time to be a helpful treatment for snoring/sleep apnea.  The examiner concluded that the Veteran has a preexisting condition based on the November 1979 enlistment examination that provided "enlarged tonsils."  The examiner found that, even though the Veteran complained of trouble sleeping and awakening several times during the night while on active duty, the examiner found "no medical notes to document his claims."  Therefore, the examiner concluded that the Veteran's sleep apnea was less likely than not caused or aggravated by his two periods of active duty service.  (The Board notes the Veteran had three periods of active duty service; however, the examiner's notation of service from 1980-1984 includes two periods of service.) 

As set forth above, the Veteran was noted to have enlarged tonsils on his November 1979 enlistment Report of Medical Examination.  His Reserve service treatment records also showed enlarged tonsils in November 1993 and that he underwent surgery for a deviated septum sometime prior to December 1994.  The September 2014 VA examiner concluded that the "enlarged tonsils" are a preexisting condition, but did not provide an explanation as to what effect his enlarged tonsils had on his sleep apnea.  He also did not address the fact that the Veteran had had his tonsils removed, but was subsequently diagnosed again with mild sleep apnea in June 2014.  

Accordingly, the Board finds that another VA opinion is necessary.  See Barr- Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes efforts to provide an examination, an adequate examination must be provided or the claimant must be notified why one cannot or will not be provided).  Therefore, this case is remanded for a VA opinion on whether the Veteran's preexisting condition underwent a permanent worsening beyond normal progression during service that led to the development of sleep apnea, as well as a discussion of the significance of the Veteran's tonsils being removed and subsequently being diagnosed with mild sleep apnea. 

Given that the VA examiner appears to have suggested that the Veteran's sleep apnea was due to enlarged tonsils, i.e., an anatomic factor, the issue arises as to whether the Veteran's sleep apnea was congenital or developmental in origin.  Service connection may be granted for diseases, but not defects, of congenital, developmental, or familial origin.  VAOGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  In differentiating the two categories, VA's Office of General Counsel has stated that, when viewed in the context of 38 C.F.R. § 3.303(c), the term "defects" would be definable "as structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90.  In contrast, a "disease" is referred to a condition considered capable of improving or deteriorating.  Id.  

Although service connection cannot be granted for defects of congenital, developmental, or familial origin, such a defect can still be subject to superimposed disease or injury.  VAOPGCPREC 82-90.  If such superimposed disease or injury does occur during service, service connection may be warranted for the resulting disability.  Id.  Moreover, pursuant to O'Bryan v. McDonald, 771 F.3d 1376 (Fed. Cir. 2014), a congenital or developmental condition that is progressive in nature-that can worsen over time-is considered a disease rather than a defect.  Thus, the Board finds an opinion to determine whether the Veteran's sleep apnea is a disease or defect of congenital, developmental, or familial origin is necessary.

The Board also finds that further evaluation by the examiner of whether lay statements are consistent with symptoms of sleep apnea would be helpful in resolving the matters on appeal.  The Veteran reported that in the fall of 1983 during flight school he was having problems sleeping, which affected his duties in flight school, and he was sent to a doctor about issues with his "IP."  In 2003 while at Fort Bliss, he was having problems sleeping and he would wake up at night about three times a week and think someone or something was in his room.  He would jump out of bed, and sometimes even start fighting the air around him.  See VBMS receipt date April 10, 2007.  Although the Veteran's wife did not specify a time period, she noted that the Veteran had experienced one to two subtle sleep episodes where he grunted in his sleep as his body shivered.  Id.  

As noted above, the Veteran contends his sleep apnea was caused by exposure to extremely windy and dusty conditions during his period of active duty service from February 2003 to February 2004 at Fort Bliss in El Paso, Texas.  In April 2016, he provided an article showing severe and frequent dust storms in New Mexico while he was on active duty.  The Veteran also submitted a buddy statement from M.P.S., a fellow service member, who stated that they served together at Fort Bliss, which had severe dust storms that affected the Veteran.  Specifically, in April 2003, the Veteran seemed very tired and was injured when a building door slammed on his hand.  The fellow service member also explained that the Veteran spent many hours outdoors at the range sites where severe dust storms occurred.  He indicated that the Veteran seemed tired, slower, and not in the best shape compared to before their service at Fort Bliss.  Accordingly, a VA medical opinion is also warranted concerning the Veteran's claim of onset of sleep apnea as a result of severe dust storms while on active service.  

In addition, the Board finds that there are pertinent private treatment records that must be obtained.  It appears the Veteran provided treatment records for two visits with T.E.C. and a September 2006 sleep study from N.P.S.C.S.D.; however, all treatment records from these providers should be obtained on remand.  In addition, records relating to the Veteran's December 2006 uvulopalatopharyngoplasty and tonsillectomy performed by J.A., M.D. should be obtained.  Finally, in June 2016, the Veteran submitted a letter from K.P.N., M.D. of M.P.C.  She states that the Veteran's sleep apnea is affecting his heart rhythm, which warrants continuous positive airway pressure (CPAP) therapy.  All of the Veteran's records from M.P.C. should be obtained as well.

With respect to VA treatment records, the June 2014 sleep study performed at the Charleston VAMC is not of record.  On remand, all relevant ongoing VA medical records and the June 2014 sleep study should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records dated since December 2015 and the June 2014 sleep study performed at the Charleston VAMC.

2.  Contact the Veteran and request that he provide the names and addresses, with approximate dates of treatment, of all private (i.e., non-VA) medical care providers who have provided any treatment to him for sleep apnea, including T.E.C., N.P.S.C.S.D.; J.A., M.D., the hospital where his December 2006 uvulopalato-pharyngoplasty and tonsillectomy were performed, and M.P.C.  If signed authorizations are received from the Veteran, obtain the private treatment records.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

If efforts to obtain any identified records are unsuccessful, the Veteran must be informed of the missing records, the efforts made to obtain them, and of further actions that will be taken.

3.  Thereafter, obtain an addendum opinion from the VA examiner who conducted the September 2014 examination.  If the examiner is not available, the file should be forwarded to another examiner to obtain the requested opinion.  The examiner is asked to thoroughly review the electronic claims file, as well as a copy of this Remand.  

In providing the opinions requested below, the examiner is informed that the Veteran's active duty service was from June 1980 to September 1980, from June 1983 to July 1984, and from February 2003 to February 2004.  

Specifically, the examiner is asked to provide an opinion that addresses the following questions:

(a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's preexisting enlarged tonsils, as noted in the November 1979 enlistment Report of Medical Examination, underwent a permanent increase in severity, to include the development of sleep apnea during service?  If yes, is it clear and unmistakable that the permanent increase in severity is due to the natural progression of the disability?  In responding to the above, the examiner should explain how enlarged tonsils cause sleep apnea, and the significance of the Veteran being diagnosed with mild sleep apnea in June 2014 after an uvulopalato-pharyngoplasty and tonsillectomy were performed in December 2006.

(b) Is the Veteran's sleep apnea a congenital defect, a congenital disease, or an acquired disorder?  For purposes of VA compensation, a congenital "defect" is defined as a condition that is more or less stationary in nature, whereas a congenital "disease" is defined as a condition capable of improving or deteriorating.

(c) If it is determined that the Veteran's sleep apnea is a congenital defect, is it at least as likely as not (a 50 percent or greater probability) that the Veteran suffers from additional disability due to aggravation of the defect during service because of a superimposed disease or injury?

(d) If it is determined that the Veteran's sleep apnea is a congenital disease, is it clear and unmistakable that the Veteran entered service with pre-existing sleep apnea?  If YES, is it clear and unmistakable that the Veteran's pre-existing sleep apnea WAS NOT aggravated beyond the natural progress of the disorder during his service?

(e) Is it at least as likely as not (a probability of 50 percent or more) that the Veteran's current sleep apnea was incurred in, caused by, or etiologically related to the Veteran's active duty service?  

In responding to the questions above, the examiner should provide an explanation that takes into account all lay and medical evidence, including the Veteran's assertions that exposure to severe and frequent dust storms during his service at Fort Bliss caused his sleep apnea, and the article provided by the Veteran in April 2016 concerning the dust storms and health impacts in the New Mexico region at the time of his service.  

The examiner also should address whether the following lay reports are consistent with symptoms of sleep apnea.  (i) The Veteran reported that in the fall of 1983 during flight school he was having problems sleeping, which affected his duties in flight school, and he was sent to a doctor about issues with his "IP."  (ii) In 2003 while at Fort Bliss, he was having problems sleeping and he would wake up at night about three times a week and think someone or something was in his room.  He would jump out of bed, and sometimes even start fighting the air around him.  (iii) Although the Veteran's wife did not specify a time period, she noted that the Veteran had experienced one to two subtle sleep episodes where he grunted in his sleep as his body shivered.  See VBMS receipt date April 10, 2007.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.

4.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




